Title: From Alexander Hamilton to Aaron Ogden, 4 May 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York May 4th. 1799
          
          I have not the least objection to your changing the Rendezvous as mentioned by Major Shute. Should you conclude to do it you will apply to Colonel Rhea to make a contract for Bridgetown
          with true consideration I am Sir Your obed Servt.
          
            A Hamilton
          
           Aaron Ogden Esqr. 
        